DETAILED ACTION
This Office action is in response to the filing of this application on26 October 2020.  Claims 1-20 are pending in the application.

This application is a continuation of application Serial No. 16/045,266, filed on 25 July 2018, now US Patent 10,818,658, which is a divisional of application Serial No. 15/379,632, filed on 15 December 2016, now US Patent 10,651,171.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Independent claim 1 requires “the first gate dielectric layer having an L-shaped sidewall surface”. Although Applicant discloses that seal layer 1002A can be L-shaped, see paragraphs [0064]. [0068] and Fig. 16 of Applicant’s PB Pub. 2021/0043626, there is no disclosure in Applicant’s originally-filed specification of “a first spacer layer disposed on the first gate stack and interfacing with the L-shaped sidewall surface of the first gate dielectric layer; a second spacer layer disposed on the first spacer layer and formed of a different material than the first spacer layer; and a first dielectric layer disposed between the first spacer layer and the first gate dielectric layer such that the first dielectric layer interfaces with the L-shaped sidewall surface of the first gate dielectric layer and the first spacer layer”, as presently required in independent claim 1.  In addition, although Applicant has disclosed that dielectric material layer 1214 is thicker than dielectric material layer 1212 (see Fig. 16 and paragraph [0054] of Applicant’s PB Pub. 2021/0043626), there is no disclosure in Applicant’s originally filed specification of a second gate stack including a second gate dielectric layer, wherein the second gate dielectric layer being thicker than the first gate dielectric layer, wherein the first gate dielectric layer having an L-shaped sidewall surface, as presently recited in dependent claim 3. In response to this Office action, it is requested that Applicant map the pending claims to elements in the devices disclosed in the originally-filed specification.




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the devices recited in claims 1-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., US 2008/0258227, cited by Applicant on the Information Disclosure Statement submitted on 26 October 2020.
Wang et al. disclose a device, shown in Fig. 1E, comprising: 
a first gate stack 12B disposed on a substrate 10, the first gate stack 12B including a first gate dielectric layer 20B and a first gate electrode 16B, the first gate dielectric layer 20B having an L-shaped sidewall surface (see Fig. 1C); 
a first spacer layer B (silicon nitride, see paragraph [0023]) disposed on the first gate stack 12B and interfacing with the L-shaped sidewall surface of the first gate dielectric layer 20B;

a first dielectric layer A disposed between the first spacer layer B and the first gate dielectric layer 20B such that the first dielectric layer A interfaces with the L-shaped sidewall surface of the first gate dielectric layer 20B and the first spacer layer B, see Figs. 1D and 1E. 
With respect to claim 2, Wang et al. disclose that the first spacer layer B has first sidewall surface facing the second spacer C and an opposing second sidewall surface facing the first gate stack 12B, and the first dielectric layer A extends from the second sidewall of the first spacer layer B to the L-shaped sidewall surface of the first gate dielectric layer 20B, see Figs. 1D and 1E.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,651,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the semiconductor structure of the patented claims encompasses the device of the pending .
Claims 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 13, 15, 18, and 19 of U.S. Patent No. 10,651,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the semiconductor structure of the patented claims encompasses the device of the pending claims. The claims pending in the instant application are broader than the patented claims.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 13, 15, 18, and 19 of U.S. Patent No. 10,651,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the semiconductor structure of the patented claims encompasses the device of the pending claims. The claims pending in the instant application are broader than the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose semiconductor devices having insulating sidewall spacers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822